Appeal Dismissed and Memorandum Opinion filed February 4, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00349-CV

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                    TEXAS, Appellant
                                        V.
     LEBRODERICK WILLIAMS AND RODERICK JELKS, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-89979

                         MEMORANDUM OPINION

      This appeal is from an order denying appellant Metropolitan Transit
Authority’s motion to dismiss signed April 8, 2020. The clerk’s record was filed
May 26, 2020. No reporter’s record was taken. No brief was filed.

      On    December 22, 2020, this court issued an order stating that unless
appellant filed a brief on or before January 11, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2